Title: From Thomas Jefferson to John Barnes, 23 November 1798
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Nov. 23. 98.
          
          The [derangement] of our post still continuing, this is the first moment I have an opportunity of acknowleging the receipt of your favor of the 1st inst. announcing your return to Philadelphia. I hope it to have been safe from that time, tho’ we have had such warm weather here as made me apprehend a revival of the fever with you. I thank you sincerely for the very kind offer of accomodations at your house. but I could not consent to displace you so inconveniently, from the apartments you occupy yourself. beside which, having hitherto lodged with mr Francis, and both himself and mrs Francis being very obliging, it would be painful to leave them. I am there also nearer to the Statehouse & Philosophical hall.—as I have not yet got my house closed against the damage of winter, and it is therefore very material for me to stay and press on the work till I shall have got it into a state of safety, I shall not set out for Philadelphia in time for the meeting of Congress. as no business is brought in during the first two or three weeks, it is probable I may not be there till the 3d week of [the] […]. I will ask the favor of you therefore to inform mr Fran[cis] that I expect to occupy my former apartments with him […] [and] that I shall be obliged to him to have them ready […] the 2[0]th. of the month (December) and to engage a [servant?] for me at the same time. I should prefer my former one John Theodore, if to be had.—I shall write to mr Roberts by the next post for a supply of nail rod to be forwarded before the ice [shuts up?] your river. I am with affectionate esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        